Citation Nr: 1817047	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-46 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 29, 2010, 50 percent thereafter and prior to May 5, 2016 and 70 percent thereafter.

3.  Entitlement to a total disability rating based on unemployability (TDIU) for the period prior to August 29, 2014.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.




REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2009 (PTSD), February 2010 (hearing loss) and July 2014 (peripheral neuropathy) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

In January 2015, the increased rating claims for PTSD and bilateral hearing loss were remanded for a Board hearing which was conducted by the undersigned in July 2015.  A transcript of the hearing is of record.  

Most recently, in January 2016, the Board remanded the case for additional development and it has since returned.  

The matter of an increased rating for left lower extremity peripheral neuropathy was not certified to the Board.  The Agency of Original Jurisdiction (AOJ) treated the grant to 10 percent disabling for the left lower extremity in the January 2010 RO rating decision as a grant of the full benefit sought.  Thereafter, the Veteran expressed disagreement with the 10 percent rating and the matter remains on appeal.  See e.g., February 2016 VA Form 9 and April 2017 VA Form 646; AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The issues of an initial increased rating for right and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level II hearing acuity bilaterally.

2.  Prior to May 5, 2016, resolving any reasonable doubt in the Veteran's favor, his PTSD is manifested by symptoms consistent with occupational and social impairment that involves a reduced reliability and productivity but not deficiencies in most areas or total occupational and social impairment.  

3.  Since May 5, 2016, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas but not total occupational and social impairment.  

4.  Prior to August 27, 2008, the Veteran's service-connected disabilities alone have not rendered him unable to obtain and maintain substantially gainful employment.

5.  From August 27, 2008 to August 28, 2014, resolving any reasonable doubt in the Veteran's favor, his service-connected disabilities alone have rendered him unable to obtain and maintain substantially gainful employment consistent with his level of education, special training and previous work experience.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2017).

2.  Prior to May 5, 2016, the criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411 (2017).

3.  Since May 5, 2016, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411 (2017).

4.  Prior to August 27, 2008, the criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).

5.  From August 27, 2008 to August 28, 2014, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral hearing loss

The Veteran asserts entitlement to a compensable rating for his bilateral hearing loss disability.  

By way of history, the Veteran was originally granted service connection for bilateral hearing loss in a March 2004 RO rating decision.  

The current appeal arises from the Veteran's July 2009 claim for increase which was denied in the February 2010 RO rating decision.  

The Rating Schedule, 38 C.F.R. § 4.85, DC 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Scores are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for bilateral hearing loss disability.  The evidence of record does not more nearly reflect the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

A September 2008 VA hearing loss examination revealed average puretone hearing loss of 29 decibels in the right ear and 38 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 96 percent in the left ear.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.    

A March 2011 VA hearing loss examination revealed average puretone hearing loss of 36 decibels in the right ear and 40 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 96 percent bilaterally.  The examiner detailed that in a quiet environment, the Veteran would encounter little difficulty understanding conversational speech.  In a noisy environment, the Veteran would experience difficulty in conversations.  His word recognition score was excellent in both ears.  His current hearing loss would have little effect, if any, on his employment options.  
Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.    

The Veteran testified at his July 2015 Board hearing that he had difficulty hearing conversations with background noise and he turned up the television volume, though testimony largely discussed symptoms due to tinnitus.  He was cautious about using hearing aids because they were expensive and did not seem to work as well.  

A May 2016 VA contract hearing loss examination revealed average puretone hearing loss of 61.25 decibels in the right ear and 63.75 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 94 percent bilaterally.  The Veteran reported that some days his hearing loss was worse than others and high pitched sounds were problematic.  The examiner opined that the Veteran's bilateral hearing loss did not impair his physical or mental activity.  However, the Veteran's hearing loss may affect his sedentary and employment activity with respect to his communication with others.  For effective communication, the Veteran required a quiet environment and the use of visual cues.  Increased distance and background noise would further compromise his ability to communicate.  With appropriate amplification, there should be no functional impairment with respect to physical, sedentary or mental employment activity.

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.    

Outside of these examinations, there are no other contemporaneous audiological testing results of record (i.e., pure tone threshold and Maryland CNC testing), and as such these three examinations constitute the only competent evidence of record for purposes of applying 38 C.F.R. § 3.385.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  The Board has applied the results of the examinations during this appeal to 38 C.F.R. 4.85, Table VII, and a compensable rating is not warranted as shown above.  As per Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the examinations reflect consideration of functional limitations, and the Veteran has not asserted prejudice in those examination findings.  

PTSD

The Veteran asserts entitlement an initial rating in excess of 30 percent for PTSD prior to March 29, 2010, 50 percent thereafter and prior to May 5, 2016 and 70 percent thereafter.

The current appeal arises from the grant of service connection for PTSD in the October 2009 RO rating decision, which originally assigned a 30 percent rating, effective February 5, 2008.  Although the Veteran did not express disagreement with the initial rating, new and material evidence, a December 2009 VA PTSD examination, was associated with the claims file within one year of decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision remained pending at the time of the Veteran's March 2010 claim for increase.  

The July 2010 RO rating decision increased the Veteran's PTSD rating to 50 percent, effective March 29, 2010.  Thereafter, the Veteran filed a notice of disagreement and perfected his appeal in his March 2011 VA Form 9.  

The June 2016 RO rating decision increased the Veteran's PTSD to 70 percent, effective May 5, 2016.

The Veteran is currently rated under 38 C.F.R. § 4.130, DC 9411 for PTSD. 

Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.  

The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 61 to 70 reflect mild symptoms or some difficulty in social or occupational functioning, 51 to 60 reflect moderate symptoms or some difficulty in social or occupational functioning and 41 to 50 reflect serious symptoms or any serious impairment in social or occupational functioning.  See 38 C.F.R. § 4.130.  

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  GAF scores are no longer used in evaluation of psychiatric disorder under DSM-5.  Id.  However, regardless of the criteria used, the examiner's discussion of symptoms associated with any assigned score is still useful in the evaluation of psychiatric disabilities.

Initially, the Board notes that VA examiners have been unable to consistently and/or clearly delineate symptoms from the Veteran's PTSD and depressive disorder.  Thus, the Board has considered all of the Veteran's psychiatric symptoms for each rating period.  See Mittleider v. West, 11 Vet. App. 181 (1998).

VA records from 2009 through 2017 reflect ongoing treatment of prominent PTSD with symptoms of anxiety, depression and sleep trouble through medication.  The Veteran was divorced from his wife of 20 years for over 22 years but they remained friendly.  In 2011, the Veteran and his wife reconciled, moved-in together, away from his local friends and they remarried.  There were ongoing complaints of marital discord with no plans to separate.  There were no reports of homicidal or suicidal ideation, ongoing hygiene trouble or any other notable or significant abnormalities found on mental status evaluations.  In November 2011 and September 2012 records, the Veteran was assigned a 55 GAF score.  See CAPRI records dated March 28, 2014, pg. 291, 447 of 502.    

A May 20, 2009 VA record documents that the Veteran sought a PTSD evaluation.  The Veteran's grooming and dressing was normal.  He reported that he got angry too easily, especially when on the road.  The Veteran lived alone, had friends, was friendly with his ex-wife, had five grown children and was close to several grandchildren.  The Veteran was diagnosed with PTSD.  The Veteran had anxiety triggered by trauma, avoidance of trauma related stimuli, flashbacks, intrusive trematic memories, exaggerated startle response, isolation/distance from loved ones, nightmares of trauma, emotional numbing, intense guilt, anger control problems and a shortened sense of future.  On mental status, his mood and affect were dysphoric and anxious.  There were no abnormalities in thought process or content, sensorium and cognition, speech, orientation, concentration, memory, insight or judgment.  There was no suicidal or homicidal ideation.  A GAF score of 48 was assigned. 

On VA examination in December 2009, the examiner noted that numerous health problems appeared to be aggravating his PTSD.  PTSD symptoms included avoidance, diminished interest in activities, intrusive thoughts, nightmares, flashbacks (though not recently), sleep trouble, irritability, hypervigilance and exaggerated startle response.  The Veteran's mood disorder was secondary to general medical conditions.  PTSD was the prominent disorder.  Depressive symptoms included a depressed mood, crying spells, anhedonia, guilt, fatigue, and reduced sex drive.  The Veteran had multiple medical conditions and recently had a failed peripheral vascular disease (PVD) surgery.  He suffered from chronic pain in his legs and knees.  The Veteran was dating his ex-wife and was considering remarrying.  He rented a room from a friend in a trailer.  He had 3 to 4 good friends, a number of acquaintances and good relationships with his children and grandchildren.  After recent surgery, he remained independent and worked, worked on his car, watched TV, visited his children or spent time with friends.  The Veteran was self-employed for many years as an electrician and he owned a small business with 2 or 3 people working for him.  His work hours were varied and declined.  He did not do much electric work due to physical limitations and had more of a managerial role.  

On mental status examination, the Veteran was anxious and shaky.  When discussing his past, the Veteran became tearful.  His hygiene and social skills were fair to poor.  No other abnormalities were noted.  Despite a moderate to severe level of PTSD, there was only a mild impact to social and occupational functioning with a severe decrease of intrapsychic distress.  Work was impacted due to his irritability and temper but it was only a problem when others were verbally aggressive.  The Veteran had functioned fairly well as an electrician until his physical health declined and he had a number of close friends and associates.  His marital discord appeared to be largely due to his wife's mental illness, though the Veteran's PTSD must contribute.  A GAF of 55 was assigned. 

On VA contract examination in April 2010, the Veteran reported PTSD symptoms consistent with those previously detailed such as re-experiencing, avoidance and increased arousal surrounding thoughts or situations related to service, sleep trouble, loss of interest in activities he previously enjoyed, irritability, anger outbursts, emotional numbing and thoughts of a shortened future, among others.  Likewise, the Veteran reported difficulties with work due to argumentativeness, social isolation, memory deficits, severe depression and irritability.  He had problems getting along with others and peer conflicts.  He also reported difficulty concentrating.  The Veteran's major depression was secondary to PTSD.  The Veteran spent one night in jail for arguing with his wife at some point, though he did not have a history of physical assaultiveness toward others.  The Veteran continued to have friends, good relationships with his kids and worked 10 to 15 hours per week as a self-employed electrician.  The examiner stated that the Veteran's PTSD symptoms and physical deterioration significantly decreased his productivity.  He could not work around others without arguments.  Despite severe PTSD and depression, the Veteran was able to maintain minimal self-employment and social support.  Leisure activities included working on his car and TV.  On mental status examination, there were no notable abnormalities.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  He denied suicidal or homicidal thoughts.  Psychological test results found a severe degree of PTSD symptoms and depression.  The Veteran's PTSD resulted in reduced reliability and productivity.  A current GAF of 55 was noted.  

On VA examination in March 2011, the examiner noted that the Veteran's ongoing PTSD symptoms had not changed since his prior examination.  PTSD did not affect his relationship with his kids or ex-wife.  Leisure pursuits included fishing and hunting.  He saw his 4 friends frequently.  He was still capable of, but unable to find, work.  On mental status examination, there were no notable abnormalities.  The Veteran was able to maintain minimal personal hygiene.  There were no suicidal or homicidal thoughts.  There was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to symptoms but he was generally satisfactory functioning (routine behavior, self-care and conversation normal).  The latest GAF score was 55.    

The Veteran testified at a Board hearing in July 2015 of his adversarial attitude upon immediately returning from Vietnam and ongoing family problems due to his PTSD.  Since reconciling with his wife, he moved and no longer had any local friends.  He could not work due to physical problems but he also had problems with personal interactions when working.  No one had ever quit on him but he did get rid of people if they were a problem.  He had bad and good years with PTSD.  He did not like group therapy because many others were not actually combat veterans like him.    

On VA examination in May 5, 2016, the Veteran's PTSD and an unspecified depressive disorder had symptoms that could not be differentiated from one another.  The Veteran was noted to have some marital problems and he kept in touch with his friends every few months over the phone since moving.  Leisure activities included TV, naps, eating, going to VA, errands and yearly hunting trips.  PTSD symptoms included those such as irritable behavior and angry outbursts, hypervigilance, concentration problems and sleep disturbances, among others.  Additional symptoms included a depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran was clean and casually dressed with no other remarkable behavioral observations.  The examiner quoted the Veteran's report of his condition which includes that he was carrying weapons around to avoid being a victim, irritability, continued road rage and marital problems, sleep trouble, depression, thoughts and triggers.  The Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

On VA contract examination in May 17, 2016, the Veteran's depression was partially attributable to depressive disorder due to another medical condition (chronic pain) and partially due to PTSD, though all other symptoms were due to PTSD and the conditions exacerbated one another.  The Veteran got along well with his wife, children and grandchildren.  While working, he had some difficulty getting along with coworkers but never got into trouble on the job or missed time at work due to emotional symptoms.  PTSD symptoms included hypervigilance, concentration problems and sleep disturbance, among others.  Symptoms included a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran had continued PTSD symptoms, was easily frustrated, had no local friends and mainly socialized with his family.  The Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The Board has considered the VA treatment records, VA examination reports as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board finds that for the period prior to May 5, 2016, resolving any reasonable doubt in favor of the Veteran, a 50 percent rating, but no higher, is warranted.  Despite some variation, the severity of his PTSD symptomatology had been relatively consistent during this time period.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  

Prior to May 5, 2016, the Veteran's PTSD is manifested by symptoms such as anxiety, depression, irritability, anger outbursts, sleep trouble, hypervigilance, avoidance, emotional numbing and concentration problems.  Despite notations from the examiners of moderate to severe levels of PTSD symptomatology, the Board finds that the evidence fails to establish social and occupational impairment resulting in more than a reduced reliability and productivity, as shown in all three VA examinations from December 2009, April 2010 and March 2011.  In fact, the December 2009 and March 2011 VA examiners indicated social and occupational impairment more consistent with a lower, 30 percent disability rating.  The Veteran's GAF scores reflect predominantly moderate symptoms, consistent with the assigned rating.  

At no time during the appeal period, to include on and after May 5, 2016, has total occupational or social impairment been shown.  Regardless of the Veteran's marital status or discord, the Veteran has maintained a relationship with his wife throughout the appeal period.  The Veteran has consistently reported a good relationship with his children and grandchildren.  The Veteran reports having 3 to 4 close friends, though they were no longer local since his move in 2011.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication or persistent delusions.  There is no evidence of grossly inappropriate behavior.  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  There has been no indication the Veteran has had homicidal or suicidal thoughts or has been deemed a persistent danger of hurting himself or others.  While some hygiene trouble was noted on examination in December 2009, VA records and VA examinations consistently fail to reflect any ongoing or recurrent hygiene trouble.   

The Board has considered lay statements regarding the Veteran's symptoms.  The Board finds the testimony regarding his behavior to be both competent and credible.  The Board finds his symptoms such as irritability, anxiety, trouble sleeping and argumentativeness are all contemplated by the currently assigned 50 and 70 percent ratings.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity for the period prior to May 5, 2016 and deficiencies in most areas for the period since May 5, 2016.  They do not more nearly approximate the types of symptoms contemplated by a 100 percent rating at any time during the appeal period.  Therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

TDIU 

The Veteran asserts a TDIU due to service-connected disabilities.  

By way of history, the claim arises as part-and-parcel of his initial increased rating claim for PTSD and is considered filed as of February 5, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

During the course of the appeal, in an August 2016 RO rating decision, the Veteran was awarded a schedular 100 percent rating for his service-connected heart condition, with special monthly compensation (SMC) assigned from August 29, 2014 to August 24, 2016 based on an additional service-connected disability independently rated at 60 percent or more.  A TDIU may not be assigned during this period.  Although VA has a duty to maximize a claimant's benefits, the Veteran was already in receipt of the maximum benefits available during this period.  Thus, a claim for TDIU is moot during this time.  See 38 C.F.R. § 4.16(a); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Additionally, while the Veteran's combined rating is also 100 percent since August 25, 2016, he is not in receipt of SMC.  Thus, the Board has considered whether entitlement to SMC is warranted during this time but finds that the evidence fails to establish that the Veteran has a current single disability rated as 100 percent disabling and the evidence does not show that he is permanently housebound.  See 38 C.F.R. § 3.350(i).  

In light of the above, the following analysis will address entitlement to a TDIU for the period prior to August 29, 2014.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.16.  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

For consideration of a TDIU under 38 C.F.R. § 4.16(a), there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.   

Where the aforementioned schedular criteria is not met, a TDIU may still be awarded in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded under 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The record reflects that the Veteran has been self-employed as an electrician since service, spanning over 40 years.  Despite conflicting information from the Veteran, the most probative evidence of record indicates that the Veteran has not worked more than part-time during the relevant appeal period.  

The Veteran's education includes high school and trade school as an electrician.  See VA Form 21-8940 received in July 2009 and October 2015, April 2010 VA examination (trade school).  

The Veteran is service connected for PTSD (50 percent), a left knee condition (10 percent prior to August 27, 2008 and 20 percent thereafter), a right knee condition (10 percent prior to June 17, 2014 and 20 percent thereafter), tinnitus (10 percent), a low back condition (20 percent, effective July 16, 2009), a neck condition (20 percent, effective July 16, 2009), diabetes mellitus, type II (20 percent, effective March 16, 2011), bilateral peripheral neuropathy (10 percent each, effective February 27, 2014) and noncompensable ratings for bilateral hearing loss disability, a heart condition (effective June 18, 2012), and a left forearm fragment wound and scar (effective March 11, 2008).   

For the period from February 5, 2008 to August 27, 2008, the schedular criteria under 38 C.F.R. § 4.16(a) for TDIU are not met.  Referral for entitlement to TDIU on an extraschedular basis prior to August 27, 2008 has been considered, but for the reasons stated immediately below, the Board finds that the probative evidence fails to establish that the Veteran was unemployable due to his service-connected disabilities.  
With the award of the 50 percent rating for PTSD effective February 5, 2008, the Veteran has one disability rated at least 40 percent, and a combined disability rating of 70 percent.  (PTSD 50%; bilateral factor knees (20 and 10=28, +2.8 approximately 30%); tinnitus 10% =69, rounds to 70%).

Prior to August 27, 2008, VA records reflect that the Veteran was working part time as a self-employed electrician primarily due to non-service connected vascular conditions impacting his bilateral lower extremities, including peripheral vascular disease and peripheral arterial disease with associated claudication and multiple surgical interventions.  The condition caused pain and difficulty with prolonged walking, leg cramping and post-surgical difficulties with activities of daily living and mobility, though he remained independent.  In this regard, impact to the Veteran's work performance was shown in records as early as 2005 due to bilateral lower extremity claudication.  The Veteran had vascular surgery on his left leg in April 2005 and his right leg in October 2007.  During the relevant appeal period, the Veteran had additional vascular surgeries due to infection in his right leg in February 2008 and again in August 2008.  See e.g., VA records dated June 19, 2008 and December 31, 2008.  Thus, while the Board acknowledges functional impairment from the Veteran's service-connected knee conditions such as bilateral pain and left knee instability and PTSD with disturbances in motivation, mood and difficulties getting along with others existed, there is no indication that his service-connected conditions independently rendered him incapable of performing physical and mental acts required for some form of gainful employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).     

Since August 27, 2008, the criteria under 38 C.F.R. § 4.16(a) for TDIU are met, as the Veteran's combined disability rating is at least 70 percent, with a single disability rated as least 40 percent.  At this time, the Veteran's left knee condition was increased to 20 percent.  After resolving any reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from August 27, 2008 to August 29, 2014.  

In making the above finding, the Board has resolved any reasonable doubt in favor of the Veteran and highlights the Veteran's increased physical and ongoing mental impairments due to his service-connected conditions.  Significantly, the December 2009 VA examiner described the impact of the Veteran's bilateral knee condition on his ability to work in physical types of jobs at a level of severity not previously shown.  Here, the examiner indicated problems with prolonged walking and standing, climbing ladders, crawling, bending and stooping which he opined would hinder the Veteran's work as an electrician.  Thus, the Veteran's bilateral knee condition limits his ability to perform physical types of employment.  As noted above, the Veteran's PTSD with disturbances in motivation and mood and difficulties getting along with others results in impairment to the Veteran's ability to perform sedentary type work.  Thus, the Board finds that the Veteran's mental impairment viewed in the context of his narrow work history and limited education also renders him unemployable in sedentary occupations.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss disability is denied.

Entitlement to an initial rating of 50 percent, but no more, for PTSD prior to May 5, 2016 is granted.

Entitlement to an initial rating in excess of 70 percent for PTSD since May 5, 2016 is denied.

Referral for extraschedular consideration for TDIU prior to August 27, 2008 is denied.

Entitlement to a TDIU from August 27, 2008 to August 28, 2014 is granted.  


REMAND

The Board finds a VA peripheral nerve examination is required as the medical evidence suggests a possible worsening of the Veteran's bilateral lower extremity peripheral neuropathy in VA records since the submission of the Disability Benefits Questionnaire (DBQ) for diabetic peripheral neuropathy, conducted in August 2014.  See e.g., CAPRI records dated June 1, 2017, pg. 29 of 49 (increase in gabapentin dosage, constant chronic neuropathy pain bilaterally, uncontrolled) and August 2014 DBQ labeled "VA examination" and dated September 25, 2014, pg. 15 of 24 (no symptoms of constant pain in either lower extremity due to peripheral neuropathy).

Accordingly, the case is REMANDED for the following action:

1.  Conduct any additional development required, including any relevant VA records beyond May 2017 from the Central Texas VAMC.

2.  Then, schedule the Veteran for an appropriate VA examination to address the current severity of his bilateral peripheral neuropathy. 

All symptoms and clinical findings of the Veteran's bilateral peripheral neuropathy should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


